Title: From James Madison to John Armstrong, 14 March 1806
From: Madison, James
To: Armstrong, John


                    
                        Sir
                        Department of State March 14. 1806
                    
                    The rein given by Great Britain thro’ the arbitrary decisions of her Admiralty Courts to the Cruizers against our commerce, has produced already heavy losses to our merchants, and a very general indignation throughout the nation. You will have observed the notice taken of the British conduct in the Message of the President to Congress at the opening of the Session. I now transmit a copy of a special Message on the subject, with copies of sundry memorials from our merchants and of Diplomatic Documents, explaining the extent of the evil, and the grounds of our remonstrances against it; to which I have thought it not improper to add a printed examination of the doctrine asserted by Great Britain as the basis of her warfare on neutral commerce. These materials will put you in possession of the extent of the neutral right maintained by the United States, of the reasoning by which it is maintained, and of the great interest they have in maintaining it.
                    
                    What effect the communications made to Congress may have on their Counsels, cannot yet be pronounced. The subject is expected to undergo an early and very serious consideration and will probably end in some measures addressed to the interest of Great Britain; unless a hope should be indulged, that a voluntary adjustment with her will render them unnecessary, or that the course and issue of the contest in Europe may supply a remedy.
                    In this state of things, the President reflecting on the interest and the way of thinking which has prevailed among all the great powers of Europe, as well those allied as those at War with Great Britain concerning the maritime rights of neutrality, conceives that it may be useful to enter into certain explanations with the principal at least of those powers, particularly the two Emperors of France and of Russia, with a view to promote an incorporation of the most important of those rights into a Treaty of peace.
                    You are accordingly authorized and instructed to take an early occasion of intimating to the French Government how much the U States have this object at heart, and how much confidence they have in the efficacy of such an arrangement under such auspices.
                    With respect to the particular rights to be placed under the guaranty of a general treaty of peace it will naturally occur that the one having the first place in the wishes of the U States is that which is at present violated by the British principle subjecting to capture every trade opened by a belligerent to a neutral nation during war, and in which both the U States as a neutral and France as a belligerent nation have so deep an interest. It will be recollected that this right stands foremost in the list comprized in the two plans of armed neutrality in 1780 and 1800. In general it is to be understood that the U States are friendly to the principles of those Conventions, and would see with pleasure all of them effectually and permanently recognized as principles of the established law of nations. The ideas of this Government would extend even further, in relation at least to contraband of War; the list of which as retained by those Conventions, and as limited by the generality of modern Treaties is a source and a pretext for much vexation to the commerce of neutrals, whilst it is of little real importance to the belligerent parties. The reason is obvious. In the present state of the arts throughout Europe, every nation possesses, or may easily possess within itself the faculty of supplying all the ordinary munitions of War. Originally the case was different, and for that reason only it would seem that the articles in question were placed on the contraband list. The articles which alone fall within the original reason, are naval stores; and if these are expunged from the list of contraband, it is manifest that an abolition of the list altogether would be a change in the law of nations, to which little objection ought to be made.
                    On the subject of “free ships free goods,” the United States cannot with the same consistency as some other nations, maintain the principle as

already a part of the law of nations; having on one occasion admitted and on another stipulated the contrary. They have however invariably maintained the utility of the principle and whilst as a pacific and commercial nation they have as great an interest in the due establishment of it, as any nation whatever; they may with perfect consistency promote such an extension of neutral rights. The northern powers, Russia among the rest, having fluctuated in their conduct may also be under some restraints on this subject. Still they may be ready to renew their concurrence in voluntary and Conventional arrangements for giving validity to the principle, and in drawing Great Britain into them.
                    Russia may also feel respect for the footing on which her explanatory article with Great Britain of Octr 20th 1801 has placed the commerce of neutrals with belligerent Colonies. Even with that limitation, provided it be applied not to the right itself asserted by the Convention of June 1801, but to the exercise of the right, the commerce of neutrals would be on a footing acceptable to the U States. And altho it might be less so to France, it still deserves her consideration whether, such a provision which secures in time of war all the necessary supplies to the Colonies, and to her own markets the necessary Colonial productions, ought not to be embraced, in case Russia should refuse to co-operate for a more complete provision. It is to be hoped however, that she will resume the principle in the latitude given to it in the Convention itself of June 1801, and that the joint influence of Russia and France will be effectual in engaging the concurrence of Great Britain and the other maritime powers of Europe.
                    The only remaining subject, requiring notice is that of Convoys. The neutral claim on this subject was not included in the armed neutrality of 1780. but forms an article in that of 1800. Altho’ the United States cannot but befriend it as favorable to the security and interest of neutral commerce, yet the plausible objections made to the claim by Great Britain in its indefinite extent, and her probable inflexibility in the objections, may render it expedient to substitute the modifications already admitted by Russia in the Treaty of June 1801. With such modifications the right seems to be sufficiently valuable to deserve a place in a general provision for neutral rights.
                    Having given this explanation of our views on this occasion, it will be necessary to say something with respect to a participation of the U States in the means of giving them effect. Such a participation may refer 1st to a Congress for making peace, 2d to the guaranty of neutral rights which a Treaty of peace may provide. As to the first, it may happen that the occasion will be over before arrangements could be made for giving the United States a representation in such a Congress. But on a contrary supposition, it is not seen that there would be much advantage or propriety in the measure; whilst it would expose us to all the snares which might be laid for

entangling us in the politics of Europe, and in the plans of those who may predominate in the negotiation. Should any disposition therefore be discovered to invite the United States into the scene, it will be proper for you by polite and friendly explanations to repress it. As to the Second point, it will be still more important not to bind the U States to any participation in such a guaranty and consequently to avoid raising any expectation that they will accede to an article for the purpose, if an opportunity of so doing should be reserved to neutral nations not parties to the Treaty.
                    Notwithstanding this refusal of the U States to become parties to the negotiation and stipulation of a guaranty of neutral rights the deep interest which they have therein will, justify the solicitude which you may express on the subject; and the weight which the sentiments and interest of so rising a power must have, more particularly with Great Britain will justify the species of interposition which you are authorized to use. This may be strengthened also by intimating that altho’ the U States, taking into view their distance and abstraction from the powers of Europe and the peculiar structure of their government, are unwilling to enter into any specific engagements, particularly of a military nature, yet that they could not see with indifference a violation of a system of rights so precious to them, and that they might not improbably avail themselves of the means which they possess in a peculiar degree, of making it the interest of commercial and manufacturing nations, to respect such a system. I have the honor to be &c
                    
                        James Madison
                    
                